Citation Nr: 0121173	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  96-50 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


REMAND

The veteran served on active duty from December 1941 to 
September 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  The RO denied a rating in 
excess of 50 percent for the veteran's service-connected 
post-traumatic stress disorder (PTSD).  The veteran completed 
an appeal of that decision.  A hearing was held in March 1997 
before a hearing officer at the RO.  In January 1998, the 
Board remanded the case because the veteran had indicated 
that he wanted a hearing before a member of the Board at the 
RO.  

On remand, the veteran withdrew his request for a hearing 
before a member of the Board at the RO and requested a 
hearing at the RO before RO personnel.  A hearing was held in 
March 1998 before a hearing officer at the RO.  A 
Supplemental Statement of the Case was issued in July 1998.  
The veteran's representative received the case in April 2001 
and submitted a statement in lieu of VA Form 646 in June 
2001.

After reviewing the evidence of record, the Board finds that 
it must again remand the case to the RO for further 
development.  The Board notes that the veteran is now 
approximately 80 years old and the RO is requested to 
readjudicate this claim as expediently as possible.

During the pendency of this appeal, the pertinent law and 
regulations have changed.  The veteran filed this claim in 
July 1996.  Effective November 7, 1996, the VA Schedule for 
Rating Disabilities (Rating Schedule) pertaining to mental 
disorders, including PTSD, was amended.  61 Fed. Reg. 52695-
52702 (1996).  Although the RO applied the amended 
regulations in the May 1997 Supplemental Statement of the 
Case, it did not consider both the former and the current 
regulations and apply the more favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  Accordingly, a remand is necessary for 
the RO to consider both the former and the current 
regulations and apply the more favorable to the veteran's 
claim.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  On remand, the RO obtained 
additional VA outpatient treatment records and another VA 
psychiatric examination.  However, the additional outpatient 
treatment records contain only records dated through March 
1998.  Accordingly, the RO should request copies of all VA 
treatment records since then.  In addition, the most recent 
VA examination was completed in April 1998 and is already 
more than three years old.  Moreover, the examiner noted that 
the veteran's claims file was not available for review at the 
time of the examination.  Accordingly, another VA psychiatric 
examination should be scheduled and the veteran's claims file 
must be made available to the examiner prior to the 
examination.

The Board further notes that the August 1996 VA psychiatric 
examination report indicates that the veteran was receiving 
Social Security Administration (SSA) benefits.  Accordingly, 
the RO should try to obtain copies of those records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).  

The August 1996 VA psychiatric examination report also 
contains the examiner's opinion that the veteran was 
unemployable, although it was not specifically attributed 
solely to the veteran's service-connected PTSD.  This 
evidence raises the issue of entitlement to a total 
disability rating based on individual unemployability.  
Accordingly, this issue is referred to the RO for the 
appropriate action.

Based on the above noted circumstances, this case is REMANDED 
to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for PTSD since he filed this claim in 
July 1996.  After securing the necessary 
release, the RO should obtain these 
records, to include all medical records 
of treatment of the veteran at the Little 
Rock VA Medical Center since March 1998.  
All records obtained should be added to 
the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The veteran's claims file must be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to specifically note on the 
examination report whether the claims 
file was available prior to the 
examination and reviewed.  All pertinent 
tests and studies should be completed.  
After providing the diagnoses, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score.  
If the veteran is diagnosed with a 
psychiatric disorder in addition to PTSD, 
the examiner is requested to provide a 
GAF score based solely on the PTSD 
symptomatology.

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records obtained should be added to the 
claims folder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), in accordance with the VCAA, 
are fully complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim in an expedient manner, with 
consideration of both the VA regulations 
concerning rating mental disorders 
effective prior to and after the November 
7, 1996 amendments.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

